                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:19-cv-00020-FDW

TERRANCE L. JAMES-BEY,           )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion For

Reconsideration And Reinstatement” [Doc. 76] and Plaintiff’s letters to the

undersigned [Docs. 77, 78].

I.    BACKGROUND

      Pro se Plaintiff Terrance L. James-Bey, a North Carolina inmate

currently incarcerated at Marion Correctional Institution, filed this action on

January 22, 2019, pursuant to 42 U.S.C. § 1983, naming thirteen

Defendants. [Doc. 1]. In the original Complaint, Plaintiff, who identifies

himself as a “free born Moor,” alleged that he was assigned to Marion’s

Rehabilitative Diversion Unit (RDU) and that Marion officials confiscated both

his personal property (including religious property) and legal papers in

retaliation for Plaintiff’s complaints against Defendants related to their



        Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 1 of 8
alleged mistreatment of him based on his religion. On initial review of

Plaintiff’s Complaint, the Court ordered Plaintiff to amend his Complaint to

save it from dismissal. [Doc. 18]. Plaintiff’s Amended Complaint survived

initial review as to the claim Plaintiff brought against Defendants Lassiter,

Corpening, Hamilton, Barker, and Bond regarding the conduct of disciplinary

hearings. The remaining Defendants and claims were dismissed. [Id.].

Plaintiff has brought several motions for emergency injunctive relief, all of

which have been denied. [Docs. 6, 7, 9, 23, 24, 26, 27].

      As of March 2, 2020, Plaintiff had refused four different pieces of mail

sent by the Court to Plaintiff. [See Docs. 55, 56, 58, 61]. On March 16, 2020,

the Court entered its Pretrial Order and Case Management Plan, which set

the discovery completion deadline as July 9, 2020 and the dispositive

motions deadline as August 8, 2020. [Doc. 57]. On March 26, 2020, Plaintiff

moved the Court for an order prohibiting “Defendant -- Jeffrey Nichols and

Sgt. Gregory” from further interfering with Plaintiff’s outgoing legal mail.

[Doc. 59]. That motion was denied for the reasons stated in the Court’s

Order. [Doc. 60]. In its Order, the Court cautioned Plaintiff that refusing mail

from this Court may constitute a failure to prosecute his case. [Id. at 3]. The

Clerk mailed Plaintiff a copy of this Order, together with a copy of the docket

in this matter, to Plaintiff. Plaintiff again refused to receive these documents


                                       2

        Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 2 of 8
by mail, and they were returned as undeliverable. [See Doc. 61].

       Then, on Defendants’ motion, the Court ordered that Plaintiff had

fourteen (14) days from April 29, 2020, to advise the Court whether he

intends to prosecute this action.1 [Doc. 63]. The Court also ordered that,

“should Plaintiff fail to timely so advise the Court, this action will be dismissed

without prejudice and without further notice to Plaintiff.” [Id.]. Plaintiff again

refused to receive the mail enclosing this Order and did not respond to the

Court’s Order. [See Doc. 64]. On May 26, 2020, the Court, therefore,

dismissed Plaintiff’s action without prejudice for Plaintiff’s failure to

prosecute. [Doc. 66]. Thereafter, the Court denied Plaintiff’s motion for

counsel and Plaintiff’s “Emergency Writ of Prohibition and Injunction.” [Docs.

71, 72, 73, 74, 75].          Neither of these filings by Plaintiff reflected his

awareness that this action had been dismissed. [See Doc. 70, 73]. It

appears that the instant motion followed from Plaintiff’s receipt of the Court’s

Order denying Plaintiff’s motion for counsel, which again advised Plaintiff

that this action had been dismissed. [See 1/25/2021 Docket Entry; Doc. 72].

       Plaintiff now moves the Court to reconsider its Order dismissing

Plaintiff’s case and to reinstate the action. [Doc. 76]. As grounds, Plaintiff



1The Court also cautioned Plaintiff that any future refusal of mail by Plaintiff may result in
dismissal of this action without prejudice and without notice to Plaintiff. [Doc. 63 at 3].
                                              3

         Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 3 of 8
states that he has not received “any communications or notice” from this

Court in over nine months and that he has “CONTINUOUSLY notified this

Court of Defendants [sic] interference, tampering and destruction of [his]

legal mail.” [Id. at 1]. Plaintiff states that he has never abandoned this case

and “[has] even sought to bring this matter to a speedy resolution, which this

Court denied.” [Id. at 2]. Plaintiff further states that “only after [he] was

moved to a different Unit [has he] received any legal mail; and that, only in

reply to further complaints of abuse.”          [Id. at 3].    Plaintiff requests,

“[t]herefore, due to the atypical circumstances and history of complaints of

Defendants [sic] violation of [his] legal mail, shall this Court reinstate this

matter for continued prosecution.” [Id.]. Plaintiff has also filed two letters

directed to the undersigned since filing the pending motion. [Docs. 77, 78].

II.   DISCUSSION

      As to motions to alter or amend a judgment under Rule 59(e), the

Fourth Circuit Court of Appeals has stated:

            A district court has the discretion to grant a Rule
            59(e) motion only in very narrow circumstances: “(1)
            to accommodate an intervening change in controlling
            law; (2) to account for new evidence not available at
            trial; or (3) to correct a clear error of law or to prevent
            manifest injustice.”

Hill v. Braxton, 277 F.3d 701, 708 (4th Cir. 2002) (quoting Collison v. Int’l

Chem. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994)). Furthermore, “Rule
                                        4

        Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 4 of 8
59(e) motions may not be used to make arguments that could have been

made before the judgment was entered.” Id. Indeed, the circumstances

under which a Rule 59(e) motion may be granted are so limited that

“[c]ommentators observe ‘because of the narrow purposes for which they are

intended, Rule 59(e) motions typically are denied.’” Woodrum v. Thomas

Mem’l Hosp. Found., Inc., 186 F.R.D. 350, 351 (S.D. W. Va. 1999) (quoting

11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

and Procedure § 2810.1 (2d ed. 1995)).

      Here, there has been no change in controlling law, no new evidence,

and no clear error of law. The Court, however, considers whether, based on

Plaintiff’s assertions, a manifest injustice would result if Plaintiff’s action were

not reopened. The docket in this matter reflects that on at least seven (7)

occasions between March 2, 2020 and June 4, 2020, Plaintiff’s mail from the

Court was returned as undeliverable with notations that the mail was refused

by Plaintiff.   [See 3/2/2020, 3/11/2020, 3/25/2020, 4/10/2020, 5/7/2020,

5/18/2020, and 6/4/2020 Docket Entries]. If Plaintiff’s claims are true and

Plaintiff was not given his mail during this time, Plaintiff would not have

received the Court’s show cause Order requiring Plaintiff to advise whether

he intends to prosecute this action [see Doc. 63] and would not have

received the Court’s subsequent Order dismissing his case for failure to


                                         5

        Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 5 of 8
prosecute [see Doc. 66]. Out of an abundance of caution and given Plaintiff’s

previous claims that his legal mail has been withheld and/or tampered with

[see Docs. 22, 23], the Court will grant Plaintiff’s motion to reconsider and to

reopen his case to prevent manifest injustice. To avoid future mishaps or

malfeasance relative to Plaintiff’s legal mail, the Court will order that a copy

of this Order be provided to the Warden at Marion Correctional Institution. In

this regard, the Court will also order the Warden to ensure that Plaintiff

receives all legal mail from this Court moving forward to avoid any additional

inefficiencies in resolving this case.

      The Court will strike Plaintiff’s recent letters to the undersigned. [Docs.

77, 78]. Any document Plaintiff files with the Court should not be directed to

the Judge assigned to his case. Further, should the Plaintiff seek relief from

the Court, he must file a proper motion with the Court. Filing a letter directed

to the undersigned is wholly inappropriate and also ineffectual in achieving

any relief.   Should Plaintiff file documents in this case directed to the

undersigned in the future, they may be summarily dismissed and/or stricken.

      The Court will set the discovery completion and dispositive motions

deadlines as May 1, 2021 and June 1, 2021, respectively, and advises the

parties that extension of these deadlines will be disfavored given the age of

this case.


                                         6

        Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 6 of 8
III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to reopen this action will

be granted and Plaintiff’s recent letters to the undersigned will be stricken

from the record in this matter.       The discovery and dispositive motions

deadlines are set in accordance with this Order.

                                    ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion [Doc. 76] is

hereby GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s letters [Docs. 77, 78] are

hereby STRICKEN from the record in this matter.

       IT IS FURTHER ORDERED that the deadline to complete discovery in

this case is May 3, 2021, and the deadline to file dispositive motions is June

2, 2021.

       IT IS FURTHER ORDERED that the Warden at Marion Correctional

Institution shall ensure that Plaintiff receives all legal mail from this Court.

       The Clerk is respectfully instructed to reinstate this action.

       The Clerk is also respectfully instructed to mail a copy of this Order to

the Warden at Marion Correctional Institution.




                                        7

         Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 7 of 8
IT IS SO ORDERED.
                        Signed: March 16, 2021




                               8

 Case 1:19-cv-00020-MR Document 79 Filed 03/16/21 Page 8 of 8
